IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


VICTOR MCLEAN JR.,                       : No. 819 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.